                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

KAREN BYRD FAIR,

                    Plaintiff,

v.                                                     Case No. 6:19-cv-328-Orl-37LRH

U.S. SMALL BUSINESS
ADMINISTRATION; U.S. ATTORNEY
GENERAL; and U.S. ATTORNEY,

                    Defendants.


                                        ORDER

      Before the Court is Defendants U.S. Attorney General and U.S. Attorney’s Motion

to Dismiss Plaintiff’s Complaint. (Doc. 14.) In response, Plaintiff filed an Amended

Complaint, with leave, terminating those Defendants. (Doc. 24.) This filing renders

Defendants’ motion to dismiss moot, so it is denied.

      Accordingly, it is ORDERED AND ADJUDGED that Defendants U.S. Attorney

General and U.S. Attorney’s Motion to Dismiss Plaintiff’s Complaint (Doc. 14) is

DENIED AS MOOT.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 25, 2019.




                                          -1-
Copies to:
Counsel of Record
Pro se party




                    -2-
